Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  154476(45)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  AUDREY TROWELL,                                                                                         Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 154476
  v                                                                 COA: 327525
                                                                    Oakland CC: 2014-141798-NO
  PROVIDENCE HOSPITAL AND
  MEDICAL CENTERS, INC.,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion of plaintiff-appellee to extend the time for filing
  her supplemental brief to June 14, 2017, is GRANTED. The time for filing the
  supplemental brief of defendant-appellant is also extended to June 14, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 24, 2017
                                                                               Clerk